    Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 1 of 21      PageID #: 503




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DARNELL L. BETTIS,                        )
   Plaintiff,                             )
                                          )
v.                                        )    CIVIL ACTION NO. 1:19-00934-N
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
   Defendant.                             )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Darnell L. Bettis brought this action under 42 U.S.C. § 1383(c)(3)

seeking judicial review of a final decision of the Defendant Commissioner of Social

Security (“the Commissioner”) denying his application for supplemental security

income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.1

Upon due consideration of the parties’ briefs (Docs. 12, 13) and those portions of the

transcript of the administrative record (Doc. 11) relevant to the issues raised, the

Court finds that the Commissioner’s final decision is due to be AFFIRMED.2

                          I.    Procedural Background

        Bettis filed the subject application for SSI with the Social Security



1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v. Yuckert,
482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. §
1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 16, 17). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 20, 21).
 Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 2 of 21            PageID #: 504




Administration (“SSA”) on February 21, 2017. After it was initially denied, Bettis

requested, and on December 18, 2018, received, a hearing before an Administrative

Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review. On

February 8, 2019, the ALJ issued an unfavorable decision on Bettis’s application,

finding him not disabled under the Social Security Act and therefore not entitled to

benefits. (See Doc. 11, PageID.46-61).

      The Commissioner’s decision on Bettis’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s unfavorable decision on September 11, 2019. (See id.,

PageID.40-44). Bettis subsequently brought this action under § 1383(c)(3) for

judicial review of the Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The

final determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.

2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).
 Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 3 of 21            PageID #: 505




                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must
    Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 4 of 21      PageID #: 506




affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). See

also Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“A

preponderance of the evidence is not required. In determining whether substantial

evidence supports a decision, we give great deference to the ALJ’s factfindings.”

(citation omitted)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter, 808 F.3d at 822 (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported
    Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 5 of 21       PageID #: 507




        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



by substantial evidence even when those decisions reach opposing conclusions.
Faced with the same record, different ALJs could disagree with one another based
on their respective credibility determinations and how each weighs the evidence.
Both decisions could nonetheless be supported by evidence that reasonable minds
would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence
is susceptible to more than one rational interpretation, the court may not substitute
its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
 Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 6 of 21             PageID #: 508




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th



court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 7 of 21             PageID #: 509




Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r
    Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 8 of 21     PageID #: 510




of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for SSI requires that a claimant be disabled, 42 U.S.C. §

1382(a)(1)-(2), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” Id. § 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 9 of 21        PageID #: 511




        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

        If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 10 of 21            PageID #: 512




work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Moreover, even if a claimant is found disabled,

he or she is not eligible for benefits if alcoholism or drug addiction is a contributing

factor material to the determination of disability. See Doughty, 245 F.3d at 1278–79.

      Although the “claimant bears the burden of demonstrating the inability to

return to [his or] her past relevant work, the Commissioner of Social Security has

an obligation to develop a full and fair record.” Shnorr v. Bowen, 816 F.2d 578, 581

(11th Cir. 1987). See also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003)

(per curiam) (“It is well-established that the ALJ has a basic duty to develop a full

and fair record. Nevertheless, the claimant bears the burden of proving that he is

disabled, and, consequently, he is responsible for producing evidence in support of

his claim.” (citations omitted)). “This is an onerous task, as the ALJ must

scrupulously and conscientiously probe into, inquire of, and explore for all relevant

facts. In determining whether a claimant is disabled, the ALJ must consider the

evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir.

2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision “by

focusing upon one aspect of the evidence and ignoring other parts of the record[, i]n

such circumstances [the court] cannot properly find that the administrative decision
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 11 of 21           PageID #: 513




is supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

        When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                       III.   Summary of the ALJ’s Decision

        At Step One, the ALJ determined that Bettis had not engaged in substantial

gainful activity since the application date of February 21, 2017. 7 (Doc. 11,



7   “For SSI claims, a claimant becomes eligible in the first month where she is both
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 12 of 21           PageID #: 514




PageID.51). At Step Two,8 the ALJ determined that Bettis had the following severe

impairments: seizures, anxiety disorder, and substance abuse. (Doc. 11, PageID.51-

52). At Step Three,9 the ALJ found that Bettis met the severity of Listing 12.06

(anxiety and obsessive-compulsive disorders) in Appendix 1 of the Listing of

Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Doc. 11, PageID.52-54). However,

the ALJ then determined that, while Bettis would continue to suffer from a severe

impairment or combination of impairments if he stopped his substance use, he

would not meet or medically equal any impairment in the Listing of Impairments.

(Id., PageID.54-56).

         Proceeding to Step Four, 10 the ALJ determined that, if Bettis stopped his



disabled and has an SSI application on file.” Moore, 405 F.3d at 1211. Bettis alleged
disability beginning March 13, 2013. (Doc. 11, PageID.49).

8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

10   At Step Four,
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 13 of 21        PageID #: 515




substance use, he would have the residual functional capacity (RFC) “to perform

medium work as defined in 20 CFR 416.967(c)[11] except [he] can occasionally climb



      the ALJ must assess: (1) the claimant's residual functional capacity
      (“RFC”); and (2) the claimant's ability to return to her past relevant
      work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
      regulations define RFC as that which an individual is still able to do
      despite the limitations caused by his or her impairments. 20 C.F.R. §
      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “medium” work are as follows:

      Medium work involves lifting no more than 50 pounds at a time with
      frequent lifting or carrying of objects weighing up to 25 pounds. If
      someone can do medium work, we determine that he or she can also do
      sedentary and light work.
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 14 of 21         PageID #: 516




ramps and stairs; can never climb ladders, ropes or scaffolds; can occasionally

balance, stoop, kneel, crouch, and crawl; can perform simple, routine, and repetitive

tasks involving simple work related decisions with few, if any, workplace changes

and occasional interaction with the public, co-workers, and supervisors[;] and can

perform no driving of a vehicle or work at unprotected heights.” (Doc. 11,

PageID.56-60). The ALJ also determined that Bettis had no past relevant work. (Id.,

PageID.60).

      At Step Five, after considering testimony from a vocational expert,12 the ALJ

found that there existed a significant number of jobs in the national economy that

Bettis could perform given his RFC, age, education, and work experience, if he

stopped his substance use. (Doc. 11, PageID.60-61). Thus, the ALJ found that

Bettis’s substance use was a contributing factor material to the determination of

disability, and that Bettis was therefore was not disabled under the Social Security

Act during the relevant adjudicatory period. (Id., PageID.61).

                                  IV.    Analysis

      In the [Contract with America Advancement Act of 1996], Congress
      amended the Social Security Act to provide that a claimant “shall not
      be considered to be disabled for purposes of this subchapter if


20 C.F.R. § 416.967(c).

12“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 15 of 21           PageID #: 517




      alcoholism or drug addiction would (but for this subparagraph) be a
      contributing factor material to the Commissioner's determination that
      the individual is disabled.” Pub. L. No. 104–121, § 105(a)(1), (b)(1), 110
      Stat. 847, 852, 853 (codified as amended at 42 U.S.C. § 423(d)(2)(C)
      (1997)). The regulations implementing § 423(d)(2)(C) provide that once
      the Commissioner determines a claimant to be disabled and finds
      medical evidence of drug addiction or alcoholism, the Commissioner
      then “must determine whether ... drug addiction or alcoholism is a
      contributing factor material to the determination of disability.” 20
      C.F.R. § 404.1535. The key factor in determining whether drug
      addiction or alcoholism is a contributing factor material to the
      determination of a disability (the “materiality determination”) is
      whether the claimant would still be found disabled if he stopped using
      drugs or alcohol. See 20 C.F.R. § 404.1535(b)(1).

Doughty, 245 F.3d at 1278–79. It is the Commissioner’s “longstanding policy that

the claimant continues to have the burden of proving disability throughout the

[substance use] materiality analysis.” Social Security Ruling 13-2p, 2013 WL

621536, at *4 (Feb. 20, 2013).13

      At Step Three, the ALJ determined that Bettis met Listing 12.06 because, in

addition to satisfying the other requisites for that listing, he had marked limitation




13 “Social Security Rulings are agency rulings published under the Commissioner's
authority and are binding on all components of the Administration. Sullivan v.
Zebley, 493 U.S. 521, 531 n.9, 110 S. Ct. 885, 891 n.9, 107 L. Ed. 2d 967 (1990).
Even though the rulings are not binding on [federal courts], [they are] nonetheless
accord[ed] great respect and deference, if the underlying statute is unclear and the
legislative history offers no guidance. B. ex rel. B. v. Schweiker, 643 F.2d 1069, 1071
(5th Cir. 1981).” Klawinski v. Comm'r of Soc. Sec., 391 F. App'x 772, 775 (11th Cir.
2010) (per curiam) (unpublished). Additionally, courts “require the agency to follow
its regulations “where failure to enforce such regulations would adversely affect
substantive rights of individuals.” Washington v. Comm'r of Soc. Sec., 906 F.3d
1353, 1361 (11th Cir. 2018) (quotations omitted).
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 16 of 21          PageID #: 518




in two of the four “paragraph B criteria”14—interacting with others, and adapting or

managing oneself. (See Doc. 11, PageID.52-54). However, the ALJ also determined

that, if Bettis stopped his substance use, he would only have moderate to no

limitation in all four paragraph B areas, and that he would also not satisfy the

alternate “paragraph C criteria.” (See id., PageID.54-56). In conducting the Step

Three evaluation, the ALJ discussed the medical opinion of Wilsania Rodriguez,

M.D., Bettis’s treating physician, which was completed on a Seizure Questionnaire

in June 2018.15 (See Doc. 11, PageID.440). The ALJ gave that opinion “little weight,”



14See 20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.00(A)(2)(b) (“Listings 12.02, 12.03,
12.04, 12.06, and 12.15 have three paragraphs, designated A, B, and C; your mental
disorder must satisfy the requirements of both paragraphs A and B, or the
requirements of both paragraphs A and C … Paragraph B of each listing (except
12.05) provides the functional criteria we assess, in conjunction with a rating scale
(see 12.00E and 12.00F), to evaluate how your mental disorder limits your
functioning. These criteria represent the areas of mental functioning a person uses
in a work setting. They are: Understand, remember, or apply information; interact
with others; concentrate, persist, or maintain pace; and adapt or manage oneself.
We will determine the degree to which your medically determinable mental
impairment affects the four areas of mental functioning and your ability to function
independently, appropriately, effectively, and on a sustained basis (see §§
404.1520a(c)(2) and 416.920a(c)(2) of this chapter). To satisfy the paragraph B
criteria, your mental disorder must result in ‘extreme’ limitation of one, or ‘marked’
limitation of two, of the four areas of mental functioning.”).

15     “ ‘Medical opinions are statements from physicians and psychologists or other
acceptable medical sources that reflect judgments about the nature and severity of
[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and
prognosis, what [the claimant] can still do despite impairment(s), and [the
claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting
20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion
sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)
nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x
758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§
404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must
consider a number of factors in determining how much weight to give to each
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 17 of 21          PageID #: 519




medical opinion, including (1) whether the physician has examined the claimant; (2)
the length, nature, and extent of a treating physician's relationship with the
claimant; (3) the medical evidence and explanation supporting the physician’s
opinion; (4) how consistent the physician’s opinion is with the record as a whole; and
(5) the physician’s specialization. These factors apply to both examining and non-
examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523
(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks
omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is
not required to explicitly address each of those factors[,]” Lawton v. Comm'r of Soc.
Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished), “the ALJ
must state with particularity the weight given to different medical opinions and the
reasons therefor.” Winschel, 631 F.3d at 1179.
       The opinions of non-treating physicians “are not entitled to deference...”
McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord, e.g.,
Crawford, 363 F.3d at 1160 (“The ALJ correctly found that, because Hartig
examined Crawford on only one occasion, her opinion was not entitled to great
weight.”). On the other hand, “[t]he opinion of a treating physician…‘must be given
substantial or considerable weight unless “good cause” is shown to the contrary.’ ”
Phillips, 357 F.3d at 1240 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th
Cir. 1997)). “Good cause exists ‘when the: (1) treating physician’s opinion was not
bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating
physician’s opinion was conclusory or inconsistent with the doctor's own medical
records.’ With good cause, an ALJ may disregard a treating physician’s opinion, but
he ‘must clearly articulate [the] reasons’ for doing so.” Winschel, 631 F.3d at 1179
(quoting Phillips, 357 F.3d at 1240-41) (internal citation omitted). See also, e.g.,
Bloodsworth, 703 F.2d at 1240 (“[T]he opinion of a treating physician may be
rejected when it is so brief and conclusory that it lacks persuasive weight or where
it is unsubstantiated by any clinical or laboratory findings. Further, the
[Commissioner] may reject the opinion of any physician when the evidence supports
a contrary conclusion.” (citation omitted)); Edwards v. Sullivan, 937 F.2d 580, 583
(11th Cir. 1991) (“The treating physician’s report may be discounted when it is not
accompanied by objective medical evidence or is wholly conclusory.”).
       Failure to clearly articulate the reasons for giving less than substantial or
considerable weight to the opinion of a treating physician “constitutes reversible
error.” Lewis, 125 F.3d at 1440. Moreover, an ALJ “may not arbitrarily reject
uncontroverted medical testimony[,]” Walden v. Schweiker, 672 F.2d 835, 839 (11th
Cir. 1982), or “substitute[] his judgment of the claimant’s condition for that of the
medical and vocational experts.” Freeman v. Schweiker, 681 F.2d 727, 731 (11th Cir.
1982) (per curiam). “But ALJs are permitted, and in fact required, to use judgment
in weighing competing evidence and reaching a final determination as to whether
an applicant is disabled[,]” McCullars v. Comm'r, Soc. Sec. Admin., 825 F. App'x
685, 691 n.1 (11th Cir. 2020) (per curiam) (unpublished), and “if an ALJ articulates
specific reasons for declining to give the opinion of a treating physician controlling
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 18 of 21            PageID #: 520




noting that, “[w]hile Dr. Rodriguez places marked limitations in all areas of mental

functioning, she makes no mention of the claimant’s substance abuse or its effect on

the claimant’s ability to function[, and] the majority of this questionnaire is based

upon the claimant’s physical limitations…” (Id., PageID.54).

      Bettis takes issue with the ALJ’s statement that Dr. Rodriguez made “no

mention of [his] substance abuse or its effect on [his] ability to function,” citing

notations in Dr. Rodriguez’s treatment records noting that Bettis was sober and his

alcohol abuse was in remission. He also argues: “The ALJ does not cite specifically

to records that showed that Plaintiff’s symptoms improved dramatically when he

was not drinking. In particular, the only examining physician who offered an

opinion regarding [Bettis]’s limitations specifically noted in her treatment records

that he was sober when assessed for treatment. There are no records, therefore,

that support the ALJ’s position that [substance use] is material to [Bettis]’s current

mental functioning.” (Doc. 12, PageID.475).



weight, and those reasons are supported by substantial evidence, there is no
reversible error.” Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir.
2017) (per curiam) (unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens
v. Soc. Sec. Admin., Comm’r, 718 F. App’x 841, 844 (11th Cir. 2017) (per curiam)
(unpublished). A court “will not second guess the ALJ about the weight the treating
physician’s opinion deserves so long as he articulates a specific justification for it.”
Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (citing
Moore, 405 F.3d at 1212).
       On January 18, 2017, the SSA substantially revised the regulations
governing how the Commissioner considers medical evidence, including medical
opinions. See 82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017).
However, those revisions apply only to claims filed on or after March 27, 2017, and
are therefore inapplicable to the subject application. Compare 20 C.F.R. § 416.920c
(applicable to claims filed on or after on or after March 27, 2017) with 20 C.F.R. §
416.927 (applicable to claims filed before March 27, 2017).
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 19 of 21          PageID #: 521




      Bettis fails to note that the ALJ’s decision also discussed Dr. Rodriguez’s

opinion later in Step Four, where the ALJ elaborated on his reasons for assigning

the opinion little weight, stating:

      Dr. Rodriguez opined that the clamant [sic] did not have any marked
      limitations in physical functioning, but did have marked limitations in
      understanding, remembering, or applying information; interacting
      with others; concentrating, persisting, and maintaining pace; and
      adapting and managing himself. (Exhibit D5F). Not only is this opinion
      inconsistent with the overall evidence of record, which shows generally
      good control of the claimant’s seizures while on medication, but is also
      inconsistent with the rest of Dr. Rodriguez’s opinion. Dr. Rodriguez
      notes on the form that the claimant has approximately three seizures a
      year, and the claimant’s medication is effective in controlling the
      claimant’s symptoms. To the extent that Dr. Rodriguez states that
      these limitations are a result of the claimant’s social anxiety and
      difficulty interacting with others, this is inconsistent with the evidence
      of record. Dr. Rodriguez does not mention the claimant’s substance
      abuse on this form, and the record reflects that the claimant has shown
      significant improvement in his mental functioning since he stopped
      drinking alcohol. As Dr. Rodriguez’s opinion is not consistent with the
      overall evidence of record, specifically with regards to the claimant’s
      improved condition when not drinking, her opinion is given little
      weight.

(Id., PageID.59). This statement sufficiently clarifies the ALJ’s Step Three

statement as noting the opinion form itself did not mention substance abuse, not

that none of Dr. Rodriguez’s treatment records mentioned substance abuse. This is

a correct assessment of Dr. Rodriguez’s opinion. (See id., PageID.440). The ALJ also

clarified at Step Four that he found the marked mental limitations assigned in Dr.

Rodriguez’s opinion were inconsistent with record evidence indicating that Bettis’s

mental impairments improved when he abstained from alcohol use. Substantial

evidence supports this decision.
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 20 of 21           PageID #: 522




      In finding that Bettis had marked limitations when using alcohol in the

domains of interacting with others and adapting or managing oneself, the ALJ

placed significant weight on evidence reflecting that Bettis got into an altercation

with his uncle when they were both under the influence of alcohol, resulting in a

fracture to Bettis’s right legs; that Bettis routinely had social and compliance issues

affecting his medical treatment when he was drinking; and that Bettis appeared

disheveled at a March 2016 medical examination, and was accompanied by a cousin

who was trying to help him “stay on track.” (See Doc. 11, PageID.53). The ALJ then

determined that Bettis would have only moderate limitations in those same

domains if he quit using alcohol, noting that, since he had quit drinking, he (1) had

not reported any violent altercations; (2) reported a good, helpful, and supportive

relationship with his girlfriend; (3) reported leaving the house and talking with

others daily; (4) had proper appearance and hygiene at his medical appointments,

with no reported personal grooming issues; and (5) reported helping his family

around the home, and grocery shopping with his girlfriend. (Id., PageID.55-56). The

ALJ discussed these factors in greater detail at Step Four, noting that Bettis’s

“mental and social functioning greatly improved” after he stopped drinking alcohol,

“despite a lack of treatment for his mental health disorder.” (Id., PageID.59).

      Moreover, as the ALJ noted, Dr. Rodriguez’s opinion was given on a form that

specifically requested information about the effects of Bettis’s seizure disorder, and

did not mention Bettis’s alcohol use. However, the ALJ did not rely on Bettis’s

seizures as a basis for having marked limitations in two paragraph B domains, but
Case 1:19-cv-00934-N Document 22 Filed 03/29/21 Page 21 of 21        PageID #: 523




instead compared notations in the record indicating how Bettis looked and acted

when he was drinking to how he looked and acted when he wasn’t, correctly noting

a substantial difference. Moreover, the ALJ found that Bettis’s seizures were well-

controlled when he was compliant with his medication, noting that he only reported

seizures every few months, and generally when he was non-compliant. (Id.,

PageID.58). The ALJ cited those considerations as additional reasons to reject Dr.

Rodriguez’s opinion (see id., PageID.59), and Bettis fails to address these findings

by the ALJ. Accordingly, the undersigned concludes that substantial evidence

supports the ALJ’s decision to reject Dr. Rodriguez’s medical opinion, and his

finding that Bettis’s substance use was a contributing factor material to the

determination of disability.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Bettis’s application for benefits is therefore

due to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Bettis’s February 21, 2017 application for

SSI is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 29th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
